Title: To George Washington from George William Fairfax, 1 September 1758
From: Fairfax, George William
To: Washington, George



Dear Sir
Belvoir Septr 1st 1758

I have this instant recd yours of the 22d & 27th Ultimo. The first Mrs Fairfax undertakes to answer, as I dont care to detain the bearer, and having several Culpeper People now waiting upon business—You may depend Sir that Mr Patterson shall have all the Assistance I am able to give him, and shall do all I can to forward his Work. But I begin to doubt whether it will be finished before we may reasonably expect you down. One very great reason for my thinking so is The goods from York are not arrived, neither do I know when they will, altho. I have wrote

to your Brother John, & to Mr Ambler if possible to hasten them up.
Your Overseer has housed some Tobaco and by the help of a late very soaking rain, I hope he will secure a good Crop of both Corn and Tobaco, which is more than any I hear can boast of. For I never Remember so very dry a Season, and till this late blessed rain, there was not a green blade of Grass to be seen on my Plantation, and every thing began to whither, indeed most of my Pear, and many of my Apple Trees are dead (and I am sorry to say your two Chestnuts before the House) But thank God the face of things begin to revive. But never so as to make in Genl more than quarter Crops.
Knowing that you have the Philadelphia Papers more frequent and regular than we, I think it needless to recite the particulars of the reduction of Louisburg, and some advantages gained in Europe. And shall only rejoice with you, and every Loyal and well affected Person, upon having the Dunkirk of America in our hands, and at so little loss of blood. I was going to Expatiate upon it’s Advantages, till I recollected it was needless to one of your knowledge of the Continent. And being call’d upon by an impatient Man at my Elbow, which I hope will be a sufficient Apology to conclude with all our Compliments, And to wish you, and our Countrymen may return with Laurels sufficient to Perpetuate their Names to the latest Ages. I am Dear Sir Your Most Obedient and very humble Servt

Wm Fairfax


P.S. As there is no dependance on Mr Ballendine, I shall endeavour to get Plank for the Floors else where, otherwise to see whether we cant do without, and make the old look as well as possible.
I am really sorry the Ladies wont dispense my going with them to Hampton, but I will put it off as long as I can in hopes of seeing the goods from York, (which I believe will be about three weeks hence).

